 

Exhibit 10.23

Non-Employee Director Compensation Summary

Momenta Pharmaceuticals, Inc.’s (the “Company’s”) non-employee directors are
currently:  (i) Peter Barrett; (ii) Peter Barton Hutt; (iii) Paul D. Goldenheim;
(iv) Bennett M. Shapiro; (v) John K. Clarke; (vi) Robert S. Langer, Jr.;
(vii) Stephen T. Reeders; (viii) Ram Sasisekharan; (ix) Marsha H. Fanucci; and
(x) Alan L. Crane. The compensation structure for the Company’s non-employee
directors as follows:

Grant of Options Upon Appointment

Each non-employee director appointed after the 2007 annual meeting of
stockholders will automatically receive an option to purchase up to 30,000
shares of the Company’s common stock upon appointment to the Board. These
options will vest quarterly over the three years following the grant date,
subject to such director’s continued service on the Board.

Grant of Additional Stock Options

In connection with the Nominating and Corporate Governance Committee’s annual
evaluation, non-employee directors who served on the Board during fiscal year
2006 and who will continue to serve on the Board during fiscal year 2007 will be
granted an option to purchase up to 19,200 shares of the Company’s common stock
at the 2007 annual meeting of stockholders. These options will vest quarterly
over the year following the grant date, subject to the non-employee director’s
continued service on the Board.

Payment of Retainer Fee; Reimbursement of Travel and Other Expenses

In addition to an option grant, each non-employee director is entitled to
receive an annual retainer of $25,000 for his or her service on the Board during
2007. Additional amounts will be paid as follows:

Position

 

Additional
Fees

 

 

 

 

 

Non-Employee Chairman of the Board

 

$25,000

 

Audit Committee Chair

 

$10,000

 

Audit Committee Members (other than the Chair)

 

$7,500

 

Compensation Committee, Nominating and Corporate Governance Committee Chairs and
Members (no additional fees shall be paid to members serving on both the
Compensation and the Nominating and Corporate Governance Committees)

 

$5,000

 

Science Committee Chair

 

$10,000

 

Science Committee Members

 

$7,500

 

Additional Payments to Science Committee Chair and Members

 

$3,000 for each all day
session attended (up to
a maximum of $15,000
per year) that is in
addition to the standard
quarterly meetings of
the Scientific Committee

 

 

All retainer amounts shall be paid quarterly during fiscal year 2007.
Non-employee directors also receive reimbursement for reasonable travel and
other expenses in connection with attending Board meetings during 2007.


--------------------------------------------------------------------------------